EXHIBIT THE TOLEDO EDISON COMPANY (an Ohio corporation) $300,000,000 7.25% Senior Secured Notes due 2020 AMENDED AND RESTATED UNDERWRITING AGREEMENT April 24, Credit Suisse Securities (USA) LLC Citigroup Global Markets Inc. J.P. Morgan Securities Inc. Morgan Stanley & Co. Incorporated As Representatives of the Underwriters named in Schedule I to the Underwriting Agreement (as defined below) c/oCredit Suisse Securities (USA) LLC Eleven Madison Avenue New York, NY 10003 Citigroup Global Markets Inc. 388 Greenwich Street New York, NY 10013 J. P. Morgan Securities Inc. 270 Park Avenue New York, NY 10017 Morgan Stanley & Co. Incorporated 1585 Broadway New York, NY 10036 Ladies and Gentlemen: The Toledo Edison Company, a corporation organized under the laws of the State of Ohio (the “Company”), and the several underwriters named in Schedule I hereto (the “Underwriters,” which term, when the context permits, shall also include any underwriters substituted as hereinafter provided in Section 11), for whom Credit Suisse Securities (USA) LLC (“Credit Suisse”), Citigroup Global Markets Inc. (“Citi”), J.P. Morgan Securities Inc. (“J.P.
